Citation Nr: 1804348	
Decision Date: 01/23/18    Archive Date: 01/31/18

DOCKET NO.  09-40 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a right knee condition, to include as secondary to a service-connected disability.

2.  Entitlement to service connection for a right hip condition, to include as secondary to a service-connected disability.

3.  Entitlement to service connection for a left hip condition, to include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

C. Samuelson, Counsel


INTRODUCTION

The Veteran served on active duty in the Army from August 1981 to August 1984.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In October 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  

This case was previously before the Board in March 2017 and remanded for additional development.


FINDINGS OF FACT

1.  The Veteran's right knee osteoarthritis is secondary to his service-connected left knee and lumbar spine disabilities.

2.  The Veteran's left hip myositis is secondary to his service-connected left knee and lumbar spine disabilities.

3.  The Veteran's right hip myositis is secondary to his service-connected left knee and lumbar spine disabilities.




CONCLUSIONS OF LAW

1.  The criteria for service connection for right knee osteoarthritis, to include as secondary to a service-connected left knee and lumbar spine disabilities, have been met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).

2.  The criteria for service connection for left hip myositis, to include as secondary to a service-connected left knee and lumbar spine disabilities, have been met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).

3.  The criteria for service connection for right hip myositis, to include as secondary to a service-connected left knee and lumbar spine disabilities, have been met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that his right knee and bilateral hip conditions were caused by his service-connected left knee condition and/or his service-connected back condition.  Specifically, he contends that he had to favor the right leg due to his left knee condition and consequently has a lot of pain in his right knee.  See October 2005 VA examination, March 2006 claim, April 2008 notice of disagreement, and July 2016 statement of accredited representative.  In a February 2008 letter from the Veteran to his congressman, the Veteran contended that when he was at the VA for his back pain, a doctor said that the pain in his right knee and hips could all be a result of 20 years of favoring his left knee.  At the October 2016 Board hearing, the Veteran testified that the pain in his hips and my knee are a direct result from having to compensate since his left knee and back had been damaged.  See October 2016 hearing transcript, p. 5; Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

The Board notes that service connection may be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

In regard to the right knee, the Veteran has a current diagnosis of osteoarthritis.  See November 2017 private treatment record.  The Veteran also has a current diagnosis of myositis of the right and left hips.  See May 2017 VA examination.

In regard to the right knee, the June 2006 VA examiner determined that whether the Veteran's chronic right knee problem was caused by his service-connected left knee condition could not be resolved without resorting to mere speculation.  

In regard to the hips, the Board acknowledges that the June 2006 VA examiner opined that there no diagnosis and that it was less likely than not that his complaint of hip discomfort was caused by or a result of his service-connected left knee condition.  

Additionally, the May 2017 VA examiner determined the Veteran's right knee, right hip, and left hip conditions were not related to his service or his service-connected lumbar spine or left knee conditions.
However, in a January 2014 statement, the Veteran's VA treatment provider, Dr. J.M.P., noted that he believed within a reasonable degree of medical certainty that the Veteran's in-service injury in 1983 could have caused chronic abnormal gait biomechanics.  Further, a November 2017 private treating provider, Dr. Royalty related the Veteran's bilateral hip and right knee pain to his service-connected left knee and back injuries. 

Resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for right knee osteoarthritis, left hip myositis, and right hip myositis as secondary to service-connected left knee and lumbar spine disabilities.


ORDER

Service connection for right knee osteoarthritis is granted.

Service connection for left hip myositis is granted.

Service connection for right hip myositis is granted.





____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


